DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9, 11-12, 14, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding independent claims 1 and 16-17, the claims recites using a hidden markov model for “estimating a state sequence from time-series data of communication traffic” and “group, into one group, a plurality of patterns with resembling state transitions in the estimated state sequence to perform extraction of a state sequence, with taking the plurality of patterns grouped into one group as one state” and “determine an application state corresponding to the time-series data based on the state sequence extracted and predetermined application characteristics” which are all considered abstract ideas. Each limitation falls within the groupings of abstract ideas. 



The claim limitations of “group, into one group, a plurality of patterns with resembling state transitions in the estimated state sequence to perform extraction of a state sequence, with taking the plurality of patterns grouped into one group as one state” and “determine an application state corresponding to the time-series data based on the state sequence extracted and predetermined application characteristics” are also considered abstract ideas because the claimed limitations can be performed by using observations and evaluations under mental processes of the grouping of abstract ideas.  

This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. This judicial exception is also not integrated into a practical application because the claims itself does not reflect an improvement in technology or an improvement in the functioning of the computer itself. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding Claims 3, 18, and 20 the claim is directed to the processor applying a hierarchical hidden Markov Model to the time-series data, applying an upper layer of the hierarchical hidden Markov model to a state sequence estimated based on a lower layer of the hierarchical hidden Markov model, groups a plurality of states in a segment having resembling state transition patterns in the state sequence into one group, and assigns one state of the upper layer to the plurality of states grouped into one state which are all considered abstract ideas because the claimed limitations can be performed by using mathematical formula under mathematical concepts and observations and evaluations under mental processes of the grouping of abstract ideas. The claim does not recite additional elements that integrate the judicial exception into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding Claim 4 and 19, the claim is directed to specifics of the hidden Markov model which is a mathematical formula which is considered an abstract idea. The claim does not recite additional elements that integrate the judicial exception into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding Claim 5, the claim is directed to updating the hidden Markov model which is still considered an abstract idea as it pertains to a mathematical formula. The claim does not recite additional elements that integrate the judicial exception into a practical 

Regarding Claim 6, the claim is directed to determining an application state which is still considered an abstract idea as it pertains to a performing an observation and evaluation under the groupings of abstract ideas. The claim does not recite additional elements that integrate the judicial exception into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding Claim 7, the claim is directed to determining an application state which is still considered an abstract idea as it pertains to a performing an observation and evaluation under the groupings of abstract ideas. The claim does not recite additional elements that integrate the judicial exception into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding Claim 9, the claim is directed to determining an application state which is still considered an abstract idea as it pertains to a performing an observation and evaluation under the groupings of abstract ideas. The claim does not recite additional elements that integrate the judicial exception into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding Claim 11, the claim is directed to predicting a future application state which is which is still considered an abstract idea as it pertains to a performing an observation and evaluation under the groupings of abstract ideas. The claim does not recite additional elements that integrate the judicial exception into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding Claim 12, the claim is directed to predicting future communication traffic which is which is still considered an abstract idea as it pertains to a performing an observation and evaluation under the groupings of abstract ideas. The claim does not recite additional elements that integrate the judicial exception into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding Claim 14, the claim is directed to determining application quality (QoE) based on the application state which is which is still considered an abstract idea as it pertains to a performing an observation and evaluation under the groupings of abstract ideas. The claim does not recite additional elements that integrate the judicial exception into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 6-9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mermoud et al. US (2014/0222997) in view of McCann US (2015/0161518). 

 Regarding Claim 1 Mermoud discloses a traffic analysis apparatus (see Fig. 2), comprising: a processor (see Fig. 2 i.e., Processor 220 & Para [0026]); and a memory (see Fig. 2 i.e., memory 240 & Para [0026]) in circuit communication (see Fig. 2 i.e., Bus 250) with the processor (see Fig. 2 i.e., Processor 220), wherein the processor, when executing program instructions stored on the memory (see Fig. 2 i.e., processor 220 & Para’s [0026-0027] i.e., processor to execute program instructions [0051] i.e., Illustratively, the techniques described herein may be performed by hardware, software, and/or firmware, such as in accordance with the learning machine process 248, which may contain computer executable instructions executed by the processor 220 to perform functions relating to the techniques described herein), 
estimates a state sequence from time-series data (see Fig. 5 i.e., time-series data) of communication traffic based on a hidden Markov model, (see Fig. 5 i.e., time-series data & Fig. 6 i.e., a state sequence is estimated for the traffic from the time-series data using a hidden Markov model (HMM) according to modeling the sequence of values xi to the states Zi (i.e., Z=1, Z=2, Z=3, and Z=4) & Para’s [0038] i.e., Hidden Markov Model (HMM) is essentially a probabilistic model of sequential data, [0039-0041] i.e., Each signal shown in Fig. 5 can be represented as a sequence of values x1, x2,…xn, with N=100 (each value xj represents the average traffic in bytes/sec averaged over 1 minute). In an HMM, each value xi is modeled as a random variable whose probability density function depends on an underlying,-hidden state-zi (i.e., “state sequence”) that may take discrete values between 1 and K. In this example, K=4, and each of these states corresponds to a different traffic setting; z=1 corresponds to large traffic settings of 4 bytes per second and more whereas z=4 corresponds to small traffic settings, [0052-0053] i.e., Notably, the techniques herein use the well-known Hidden Markov Model (HMM) to model the traffic patterns, & [0055] i.e., Given an input sequence x1…xn, one can use an HMM to determine the most likely sequence of hidden states z1…zn)

and groups, into one group, a plurality of patterns with resembling state transitions in the estimated state sequence (see Fig. 5 i.e., traffic patterns will include state transitions based on the different states Zi (i.e., Z=1, Z=2, Z=3, and Z=4) & Para’s [0044], [0053] i.e., “This example illustrates clearly the very powerful ability of HMMs to recognize and match patterns” (i.e., recognizing or matching similar patterns will “group” a plurality of matching patterns by the Hidden Markov Model (HMM) according to the match. Since the patterns are recognized or matched, they will have resembling state transitions), [0054] i.e., an HMM is a unified model of these processes, which can be used both for recognizing and classifying them (i.e., recognizing matching traffic patterns) & [0058] i.e., “all traffic data are passed as input of the HMMs in order to recognize traffic patterns” (i.e., the HMM recognizing similar traffic patterns will group the plurality of matching patterns into one group. The matched patterns will have resembling state transitions) & [0061] i.e., different type of traffic averaged on a given time interval)

to perform extraction of a state sequence, (see Para’s [0039] i.e., states corresponding to a different traffic setting are determined when modeling of the traffic is performed, & [0049] i.e., the techniques herein utilize a probabilistic framework for modeling traffic patterns (i.e., state sequence extraction of traffic pattern), [0052] i.e., “Notable, the techniques herein use the well-known Hidden Markov Model (HMM) to model the traffic patterns” (i.e., modeling the traffic patterns will extract a state sequence), [0053] i.e., One can see an HMM as a mathematical function that takes a traffic pattern as input, and yields its “likelihood”, i.e., the probability that it belongs to the class modeled (i.e., “extraction of a state sequence”) by the HMM…HMMs to recognize and match patterns, [0054] i.e., “an HMM is a unified model of these processes, which can be used both for recognizing and classifying them” (i.e., classifying the traffic pattern will extract a state sequence), [0055] i.e., Given an input sequence x1…xn, one can use an HMM to determine the most likely sequence of hidden states z1…zn & [0058] i.e., all traffic data are passed as input of the HMMs in order to recognize traffic patterns… For any input sequence x=[x1, x2,…], the probability of this sequence given each HMM Mi is evaluated, if P(x||Mi) is larger than a given threshold Tmatch, it indicates the traffic profile (i.e., “extracted state sequence”) corresponding to x). 

with taking the plurality of patterns grouped into one group as one state; (see Para’s [0052] i.e., Hidden Markov model (HMM) to model the traffic patterns, [0053] i.e., One can see an HMM as a mathematical function that takes a traffic pattern as input, and yields its “likelihood”, i.e., the probability that it belongs to the class (i.e., “state”) modeled by the HMM…HMMs to recognize and match patterns (i.e., the HMM recognizing similar traffic patterns will group the plurality of matching patterns into one group.) [0054] i.e., an HMM is a unified model of these processes, which can be used both for recognizing and classifying them (i.e., recognizing matching traffic patterns will be classified into a state) & [0058] i.e., “all traffic data are passed as input of the HMMs in order to recognize traffic patterns” (i.e., the HMM recognizing similar traffic patterns will group the plurality of matching patterns into one group which will be modeled or classified as a state by the HMM)

and determines an application state corresponding to the time-series data based on the state sequence extracted, (see Para’s [0019] i.e., a device determines a statistical model for each of one or more singular-node traffic profiles (e.g., based on one or more Hidden Markov Models (HMMs) each corresponding to a respective one of the one or more traffic profiles (i.e., “application”) [0039] i.e., zi that may take discrete values between 1 and k. In this example, K=4, and each of these states corresponds to a different traffic setting: z=1 corresponds to large traffic settings of 4 bytes per second and more whereas z=4 corresponds to small traffic settings (i.e., “application states”) [0052] i.e., Hidden Markov Model (HMM) to model the traffic patterns will determine an application state for the traffic, [0053] i.e., One can see an HMM as a mathematical function that takes a traffic pattern as input, and yields its “likelihood”, i.e., the probability that it belongs to the class modeled (i.e., application state is determined based on “extraction of a state sequence”) by the HMM…HMMs to recognize and match patterns, [0054] i.e., HMM can be used for recognizing and classifying (i.e., “application state determined”) traffic patterns, [0055] i.e., traffic pattern of type A, [0056] i.e., different nodes can cater to different kinds of applications, which will in turn lead to more disparate traffic profiles & [0058] i.e., “all traffic data are passed as input of the HMMs in order to recognize traffic patterns”…For any input sequence x=[x1, x2,…], the probability of this sequence given each HMM Mi is evaluated, if P(x||Mi) is larger than a given threshold Tmatch, it indicates the traffic profile (i.e., “application state”) corresponding to x) and application characteristics (see Fig. 5 i.e., throughout measurement in bytes/sec (i.e., application characteristics) is used for determining application state & Para’s [0039] i.e., the average traffic in bytes/sec is averaged… large/small traffic settings may be application characteristics of the traffic with respect to the traffic rate bytes/sec measurements, [0052-0053] & [0056]).
Mermoud does not disclose determining the application state based on predetermined application characteristics. However the claim feature would be rendered obvious in view of McCann US (2015/0161518).

McCann determining the application state based on predetermined application characteristics (see Fig. 1 i.e., predetermined application characteristics such as packet size and pack gap are stored & Para’s [0005-0006] i.e., storing timing values and size values (i.e., “predetermined application characteristics”) of a sequence of packets for each of a plurality of application protocol types, [0025] i.e., The embodiments include determining the type of application based on meta-information about the packet flows, [0032-0034] i.e., determine application type from a time series of packet observations [0036-0037] i.e., classification results for test cases belonging to one application class. [0059] i.e., At step 1310, monitoring and storing, by a processor, a plurality of parameters (i.e., “predetermined application characteristics”) are observed for a sequence of packets for each of a plurality of application protocol types. The observed parameters include a discrete value parameter, such as direction of packets, and continuous value parameters, such as the packet size and time interval between packets (i.e., “predetermined application characteristics”). The observed parameters are stored (i.e., “predetermined application characteristics”)…At step 1330, a plurality of values for the parameters are monitored for a new sequence of packets of an unknown application protocol type. At step 1340, the values are applied to each of the trained HMMs. At step 1350, an estimated likelihood that the unknown application protocol type is a respective application protocol type associated with each one of the trained HMM is computed. At step 1360, the unknown application protocol type is classified as one of the application protocol types corresponding to one of the trained HMMs for which a maximum likelihood is computed (i.e., “determining application state”))

see’s Para’s [0026] & [0028])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the application state determined based on the state sequence extracted as disclosed in Mermoud to be determined based on the stored predetermined application characteristics which are used by a Hidden Markov Model for determining an application state as disclosed in the teachings of McCann because the motivation lies in McCann that the application state which is determined using the Hidden Markov Model (HMM) is valuable to network operators so they can determine which applications their users are using on their network. 

 

Regarding Claim 6, the combination of Mermoud in view of McCann discloses the traffic analysis apparatus according to claim 1, wherein the processor, when executing the program instructions stored on the memory, determines an application state based on a degree of similarity between the time-series data of the communication traffic corresponding to the state sequence extracted and the communication traffic corresponding to an application state in advance registered, (Mermoud, see Fig. 5 & Para’s [0039], [0052] i.e., For each pattern of interest, an HMM is trained (i.e., “registered”) using the Expectation Maximization algorithm, i.e., the parameters of the model are adjusted in such a way that its likelihood given the training data is maximized, & [0053] i.e., Once can see an HMM as  a mathematical function that takes a traffic pattern as input, and yields its “likelihood”, i.e., the probability that it belongs to the class modeled by the HMM (i.e., “degree of similarity”) & McCann, see Para [0059] i.e., At step 1350, an estimated likelihood that the unknown application protocol type is a respective application protocol type associated with each one of the trained HMMs is computed. At step 1360, the unknown application protocol type is classified as one of the application protocol types corresponding to one of the trained HMMs for which a maximum estimated likelihood is computed (i.e., “degree of similarity”))  

Regarding Claim 7, the combination of Mermoud in view of McCann discloses the traffic analysis apparatus according to, claim 1, wherein the processor, when executing the program instructions stored on the memory, determines an application state based on a degree of similarity between the state sequence extracted and a sequence of an application state in advance registered. (Mermoud, see Fig. 5 & Para’s [0039], [0052] i.e., For each pattern of interest, an HMM is trained (i.e., “registered”) using the Expectation Maximization algorithm, i.e., the parameters of the model are adjusted in such a way that its likelihood given the training data is maximized, & [0053] i.e., Once can see an HMM as  a mathematical function that takes a traffic pattern as input (i.e., “state sequence extracted”), and yields its “likelihood”, i.e., the probability that it belongs to the class modeled by the HMM (i.e., “degree of similarity”) & McCann, see Para [0059] i.e., At step 1350, an estimated likelihood that the unknown application protocol type is a respective application protocol type associated with each one of the trained HMMs is computed. At step 1360, the unknown application protocol type is classified as one of the application protocol types (i.e., “sequence of an application state registered”) corresponding to one of the trained HMMs for which a maximum estimated likelihood is computed (i.e., “degree of similarity”))  

Regarding Claim 8, the combination of Mermoud in view of McCann discloses the traffic analysis apparatus according, to claim 1, wherein the processor, when executing the program instructions stored on the memory, extracts a feature value of the communication traffic, (McCann, see Para [0059] i.e., At step 1330, a plurality of values for the parameters are monitored for a new sequence of packets of an unknown application protocol type).
 
collates the feature value (McCann, see Para [0059] i.e., At step 1340, the values are applied to each of the trained HMMs. At step 1350, an estimated likelihood that the unknown application protocol type is a respective application protocol type associated with each one of the trained HMMs is computed) with one or more application feature values registered in advance (McCann, see Para [0059] i.e., At step 1310, monitoring and storing, by a processor, a plurality of parameters are observed for a sequence of packets for each of a plurality of application protocol types. The observed parameters include a discrete value parameter, such as direction of packets, and continuous value parameters, such as the packet size and time interval between packets. The observed parameters are stored), to determine an application state, (see Para [0059] i.e., At step 1360, the unknown application protocol type is classified (i.e., “determine application state”) as one of the application protocol types corresponding to one of the trained HMMs for which a maximum estimated likelihood is computed).  

Regarding Claim 9,  the combination of Mermoud in view of McCann discloses the traffic analysis apparatus according to claim 1, wherein the processor, when executing the program instructions stored on the memory, uses a feature value of communication traffic of an application as training data (Mermoud, see Para’s [0052-0053] & McCann, see Para [0059] i.e., At step 1320, a plurality of Hidden Markov models (HMMs) corresponding to the application protocol types are trained using the observed parameters and a HMM training algorithm), performs machine learning to generate a classification model that determines the application (Mermoud, see Para’s [0004-0006] i.e., Machine learning (ML), [0045] i.e., HMMs are generally known machine learning algorithms & [0052-0053] i.e., One can see an HMM as a mathematical function that takes a traffic pattern as input, and yields its “likelihood”, i.e., the probability that it belongs to the class modeled by the HMM & McCann, see Para [0059] i.e., At step 1360, the unknown application protocol type is classified (i.e., “classification model”) as one of the application protocol types corresponding to one of the trained HMMs for which a maximum estimated likelihood is computed), and determines the application state by using the classification model on time-series data of evaluation target communication traffic, (Mermoud, see Para’s [0052-0053] & McCann, see Para [0059] i.e., At step 1340, the values are applied to each of the trained HMMs. At step 1350, an estimated likelihood that the unknown application protocol type is a respective application protocol type associated with each one of the trained HMMs is computed. At step 1360, the unknown application protocol type is classified (i.e., “classification model”) as one of the application protocol types corresponding to one of the trained HMMs for which a maximum estimated likelihood (i.e., “evaluation target communication traffic”) is computed). 
 
Regarding Claim 11, the combination of Mermoud in view of McCann discloses the traffic analysis apparatus according to claim 1, wherein the processor, when executing the program instructions stored on the memory, predicts a future application state by using a plurality of application states that have already been determined,(Mermoud, see Para’s [0047], [0052-0053] i.e., For each pattern of interest (i.e., plurality of application states determined), an HMM is trained using the Expectation Maximization algorithm, [0054] i.e., An HMM has some predictive capabilities i.e., it is capable of completing a partial input with probable endings, [0056], [0059-0061] i.e., predicting relevant periods. The traffic matching engine may constantly evaluate input traffic data; assume that for the partial input sequence x1: k=[x1…xk], a given HMM Mi has yielded the probability P…This means that the input traffic has matched the traffic profile  corresponding to Mi. Then, the latter can be used to extrapolate the most likely sequence of future values & [0063-0064])   

Mermoud, see Para’s [0047], [0052-0053] i.e., For each pattern of interest (i.e., plurality of application states determined), an HMM is trained using the Expectation Maximization algorithm, [0054] i.e., An HMM has some predictive capabilities i.e., it is capable of completing a partial input with probable endings, [0056], [0059-0061] i.e., predicting relevant periods. The traffic matching engine may constantly evaluate input traffic data; assume that for the partial input sequence x1: k=[x1…xk], a given HMM Mi has yielded the probability P…This means that the input traffic has matched the traffic profile  corresponding to Mi. Then, the latter can be used to extrapolate the most likely sequence of future values & [0063-0064])   
  
Regarding Claim 13, the combination of Mermoud in view of McCann discloses the traffic analysis apparatus according to, claim 1,  wherein the processor, when executing the program instructions stored on the memory, performs at least one of network control and communication control based on an estimated application state, (Mermoud, see Para [0004] i.e., In general, these patterns and computation of models are then used to make decisions automatically (i.e., close-loop control), & [0047] i.e., The techniques herein rely on an HMM-based architecture to analyze various traffic flows so as to detect and classify node activities (i.e., “network control”)).   

McCann, see Para’s [0003] i.e., recognizing application type and estimating Key Quality Indicators (KQIs) from packet traces…to determine the application type of each TCP flow. KQI metrics about the application instance can also be calculated, such as delay, success, rate, and download bit rate (i.e., application quality), [0028] i.e., evaluate KQIs for each application, [0046] i.e., Once an application has been correctly recognized, the estimation of the KQI metrics can be performed)  

Regarding Claim 15, the combination of Mermoud in view of McCann discloses the traffic analysis apparatus according to claim 1, wherein the processor, when executing the program instructions stored on the memory, performs at least one of network control and communication control based on the application state or a prediction result of the future application state, (Mermoud, see Para [0004] i.e., In general, these patterns and computation of models are then used to make decisions automatically (i.e., close-loop control), & [0047] i.e., The techniques herein rely on an HMM-based architecture to analyze various traffic flows so as to detect and classify node activities (i.e., “network control”)).   

Regarding Claim 16, Mermoud discloses a computer-based traffic analysis method, comprising: estimating a state sequence from time-series data (see Fig. 5 i.e., time-series data) of communication traffic based on a hidden Markov model, (see Fig. 5 i.e., time-series data & Fig. 6 i.e., a state sequence is estimated for the traffic from the time-series data using a hidden Markov model (HMM) according to modeling the sequence of values xi to the states Zi (i.e., Z=1, Z=2, Z=3, and Z=4) & Para’s [0038] i.e., Hidden Markov Model (HMM) is essentially a probabilistic model of sequential data, [0039-0041] i.e., Each signal shown in Fig. 5 can be represented as a sequence of values x1, x2,…xn, with N=100 (each value xj represents the average traffic in bytes/sec averaged over 1 minute). In an HMM, each value xi is modeled as a random variable whose probability density function depends on an underlying,-hidden state-zi (i.e., “state sequence”) that may take discrete values between 1 and K. In this example, K=4, and each of these states corresponds to a different traffic setting; z=1 corresponds to large traffic settings of 4 bytes per second and more whereas z=4 corresponds to small traffic settings, [0052-0053] i.e., Notably, the techniques herein use the well-known Hidden Markov Model (HMM) to model the traffic patterns, & [0055] i.e., Given an input sequence x1…xn, one can use an HMM to determine the most likely sequence of hidden states z1…zn)

and grouping, into one group, a plurality of patterns with resembling state transitions in the estimated state sequence (see Fig. 5 i.e., traffic patterns will include state transitions based on the different states Zi (i.e., Z=1, Z=2, Z=3, and Z=4) & Para’s [0044], [0053] i.e., “This example illustrates clearly the very powerful ability of HMMs to recognize and match patterns” (i.e., recognizing or matching similar patterns will “group” a plurality of matching patterns by the Hidden Markov Model (HMM) according to the match. Since the patterns are recognized or matched, they will have resembling state transitions), [0054] i.e., an HMM is a unified model of these processes, which can be used both for recognizing and classifying them (i.e., recognizing matching traffic patterns) & [0058] i.e., “all traffic data are passed as input of the HMMs in order to recognize traffic patterns” (i.e., the HMM recognizing similar traffic patterns will group the plurality of matching patterns into one group. The matched patterns will have resembling state transitions) & [0061] i.e., different type of traffic averaged on a given time interval)

to perform extraction of a state sequence, (see Para’s [0039] i.e., states corresponding to a different traffic setting are determined when modeling of the traffic is performed, & [0049] i.e., the techniques herein utilize a probabilistic framework for modeling traffic patterns (i.e., state sequence extraction of traffic pattern), [0052] i.e., “Notable, the techniques herein use the well-known Hidden Markov Model (HMM) to model the traffic patterns” (i.e., modeling the traffic patterns will extract a state sequence), [0053] i.e., One can see an HMM as a mathematical function that takes a traffic pattern as input, and yields its “likelihood”, i.e., the probability that it belongs to the class modeled (i.e., “extraction of a state sequence”) by the HMM…HMMs to recognize and match patterns, [0054] i.e., “an HMM is a unified model of these processes, which can be used both for recognizing and classifying them” (i.e., classifying the traffic pattern will extract a state sequence), [0055] i.e., Given an input sequence x1…xn, one can use an HMM to determine the most likely sequence of hidden states z1…zn & [0058] i.e., all traffic data are passed as input of the HMMs in order to recognize traffic patterns… For any input sequence x=[x1, x2,…], the probability of this sequence given each HMM Mi is evaluated, if P(x||Mi) is larger than a given threshold Tmatch, it indicates the traffic profile (i.e., “extracted state sequence”) corresponding to x). 

with taking the plurality of patterns grouped into one group as one state, (see Para’s [0052] i.e., Hidden Markov model (HMM) to model the traffic patterns, [0053] i.e., One can see an HMM as a mathematical function that takes a traffic pattern as input, and yields its “likelihood”, i.e., the probability that it belongs to the class (i.e., “state”) modeled by the HMM…HMMs to recognize and match patterns (i.e., the HMM recognizing similar traffic patterns will group the plurality of matching patterns into one group.) [0054] i.e., an HMM is a unified model of these processes, which can be used both for recognizing and classifying them (i.e., recognizing matching traffic patterns will be classified into a state) & [0058] i.e., “all traffic data are passed as input of the HMMs in order to recognize traffic patterns” (i.e., the HMM recognizing similar traffic patterns will group the plurality of matching patterns into one group which will be modeled or classified as a state by the HMM)

and determining an application state corresponding to the time-series data based on the state sequence extracted, (see Para’s [0019] i.e., a device determines a statistical model for each of one or more singular-node traffic profiles (e.g., based on one or more Hidden Markov Models (HMMs) each corresponding to a respective one of the one or more traffic profiles (i.e., “application”) [0039] i.e., zi that may take discrete values between 1 and k. In this example, K=4, and each of these states corresponds to a different traffic setting: z=1 corresponds to large traffic settings of 4 bytes per second and more whereas z=4 corresponds to small traffic settings (i.e., “application states”) [0052] i.e., Hidden Markov Model (HMM) to model the traffic patterns will determine an application state for the traffic, [0053] i.e., One can see an HMM as a mathematical function that takes a traffic pattern as input, and yields its “likelihood”, i.e., the probability that it belongs to the class modeled (i.e., application state is determined based on “extraction of a state sequence”) by the HMM…HMMs to recognize and match patterns, [0054] i.e., HMM can be used for recognizing and classifying (i.e., “application state determined”) traffic patterns, [0055] i.e., traffic pattern of type A, [0056] i.e., different nodes can cater to different kinds of applications, which will in turn lead to more disparate traffic profiles & [0058] i.e., “all traffic data are passed as input of the HMMs in order to recognize traffic patterns”…For any input sequence x=[x1, x2,…], the probability of this sequence given each HMM Mi is evaluated, if P(x||Mi) is larger than a given threshold Tmatch, it indicates the traffic profile (i.e., “application state”) corresponding to x) and application characteristics (see Fig. 5 i.e., throughout measurement in bytes/sec (i.e., application characteristics) is used for determining application state & Para’s [0039] i.e., the average traffic in bytes/sec is averaged… large/small traffic settings may be application characteristics of the traffic with respect to the traffic rate bytes/sec measurements, [0052-0053] & [0056]).



McCann determining the application state based on predetermined application characteristics (see Fig. 1 i.e., predetermined application characteristics such as packet size and pack gap are stored & Para’s [0005-0006] i.e., storing timing values and size values (i.e., “predetermined application characteristics”) of a sequence of packets for each of a plurality of application protocol types, [0025] i.e., The embodiments include determining the type of application based on meta-information about the packet flows, [0032-0034] i.e., determine application type from a time series of packet observations [0036-0037] i.e., classification results for test cases belonging to one application class. [0059] i.e., At step 1310, monitoring and storing, by a processor, a plurality of parameters (i.e., “predetermined application characteristics”) are observed for a sequence of packets for each of a plurality of application protocol types. The observed parameters include a discrete value parameter, such as direction of packets, and continuous value parameters, such as the packet size and time interval between packets (i.e., “predetermined application characteristics”). The observed parameters are stored (i.e., “predetermined application characteristics”)…At step 1330, a plurality of values for the parameters are monitored for a new sequence of packets of an unknown application protocol type. At step 1340, the values are applied to each of the trained HMMs. At step 1350, an estimated likelihood that the unknown application protocol type is a respective application protocol type associated with each one of the trained HMM is computed. At step 1360, the unknown application protocol type is classified as one of the application protocol types corresponding to one of the trained HMMs for which a maximum likelihood is computed (i.e., “determining application state”))

(McCann suggests the application state is determined using the Hidden Markov Model (HMM) is valuable to network operators so they can determine which applications their users are using on their network (see’s Para’s [0026] & [0028])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the application state determined based on the state sequence extracted as disclosed in Mermoud to be determined based on the stored predetermined application characteristics which are used by a Hidden Markov Model for determining an application state as disclosed in the teachings of McCann because the motivation lies in McCann that the application state which is determined using the Hidden Markov Model (HMM) is valuable to network operators so they can determine which applications their users are using on their network. 

Regarding Claim 17, Mermoud  discloses a non-transitory computer-readable medium (see Para [0068]) storing a program causing a computer to execute processing (see Para’s [0051] i.e., computer executable instructions executed by the processor 220 & [0068] i.e., non-transitory computer readable medium) comprising: estimating a see Fig. 5 i.e., time-series data) of communication traffic based on a hidden Markov model, (see Fig. 5 i.e., time-series data & Fig. 6 i.e., a state sequence is estimated for the traffic from the time-series data using a hidden Markov model (HMM) according to modeling the sequence of values xi to the states Zi (i.e., Z=1, Z=2, Z=3, and Z=4) & Para’s [0038] i.e., Hidden Markov Model (HMM) is essentially a probabilistic model of sequential data, [0039-0041] i.e., Each signal shown in Fig. 5 can be represented as a sequence of values x1, x2,…xn, with N=100 (each value xj represents the average traffic in bytes/sec averaged over 1 minute). In an HMM, each value xi is modeled as a random variable whose probability density function depends on an underlying,-hidden state-zi (i.e., “state sequence”) that may take discrete values between 1 and K. In this example, K=4, and each of these states corresponds to a different traffic setting; z=1 corresponds to large traffic settings of 4 bytes per second and more whereas z=4 corresponds to small traffic settings, [0052-0053] i.e., Notably, the techniques herein use the well-known Hidden Markov Model (HMM) to model the traffic patterns, & [0055] i.e., Given an input sequence x1…xn, one can use an HMM to determine the most likely sequence of hidden states z1…zn)

and grouping, into one group, a plurality of patterns with resembling state transitions in the estimated state sequence (see Fig. 5 i.e., traffic patterns will include state transitions based on the different states Zi (i.e., Z=1, Z=2, Z=3, and Z=4) & Para’s [0044], [0053] i.e., “This example illustrates clearly the very powerful ability of HMMs to recognize and match patterns” (i.e., recognizing or matching similar patterns will “group” a plurality of matching patterns by the Hidden Markov Model (HMM) according to the match. Since the patterns are recognized or matched, they will have resembling state transitions), [0054] i.e., an HMM is a unified model of these processes, which can be used both for recognizing and classifying them (i.e., recognizing matching traffic patterns) & [0058] i.e., “all traffic data are passed as input of the HMMs in order to recognize traffic patterns” (i.e., the HMM recognizing similar traffic patterns will group the plurality of matching patterns into one group. The matched patterns will have resembling state transitions) & [0061] i.e., different type of traffic averaged on a given time interval)

to perform extraction of a state sequence, (see Para’s [0039] i.e., states corresponding to a different traffic setting are determined when modeling of the traffic is performed, & [0049] i.e., the techniques herein utilize a probabilistic framework for modeling traffic patterns (i.e., state sequence extraction of traffic pattern), [0052] i.e., “Notable, the techniques herein use the well-known Hidden Markov Model (HMM) to model the traffic patterns” (i.e., modeling the traffic patterns will extract a state sequence), [0053] i.e., One can see an HMM as a mathematical function that takes a traffic pattern as input, and yields its “likelihood”, i.e., the probability that it belongs to the class modeled (i.e., “extraction of a state sequence”) by the HMM…HMMs to recognize and match patterns, [0054] i.e., “an HMM is a unified model of these processes, which can be used both for recognizing and classifying them” (i.e., classifying the traffic pattern will extract a state sequence), [0055] i.e., Given an input sequence x1…xn, one can use an HMM to determine the most likely sequence of hidden states z1…zn & [0058] i.e., all traffic data are passed as input of the HMMs in order to recognize traffic patterns… For any input sequence x=[x1, x2,…], the probability of this sequence given each HMM Mi is evaluated, if P(x||Mi) is larger than a given threshold Tmatch, it indicates the traffic profile (i.e., “extracted state sequence”) corresponding to x). 

with taking the plurality of patterns grouped into one group as one state, (see Para’s [0052] i.e., Hidden Markov model (HMM) to model the traffic patterns, [0053] i.e., One can see an HMM as a mathematical function that takes a traffic pattern as input, and yields its “likelihood”, i.e., the probability that it belongs to the class (i.e., “state”) modeled by the HMM…HMMs to recognize and match patterns (i.e., the HMM recognizing similar traffic patterns will group the plurality of matching patterns into one group.) [0054] i.e., an HMM is a unified model of these processes, which can be used both for recognizing and classifying them (i.e., recognizing matching traffic patterns will be classified into a state) & [0058] i.e., “all traffic data are passed as input of the HMMs in order to recognize traffic patterns” (i.e., the HMM recognizing similar traffic patterns will group the plurality of matching patterns into one group which will be modeled or classified as a state by the HMM)

and determining an application state corresponding to the time-series data based on the state sequence extracted, (see Para’s [0019] i.e., a device determines a statistical model for each of one or more singular-node traffic profiles (e.g., based on one or more Hidden Markov Models (HMMs) each corresponding to a respective one of the one or more traffic profiles (i.e., “application”) [0039] i.e., zi that may take discrete values between 1 and k. In this example, K=4, and each of these states corresponds to a different traffic setting: z=1 corresponds to large traffic settings of 4 bytes per second and more whereas z=4 corresponds to small traffic settings (i.e., “application states”) [0052] i.e., Hidden Markov Model (HMM) to model the traffic patterns will determine an application state for the traffic, [0053] i.e., One can see an HMM as a mathematical function that takes a traffic pattern as input, and yields its “likelihood”, i.e., the probability that it belongs to the class modeled (i.e., application state is determined based on “extraction of a state sequence”) by the HMM…HMMs to recognize and match patterns, [0054] i.e., HMM can be used for recognizing and classifying (i.e., “application state determined”) traffic patterns, [0055] i.e., traffic pattern of type A, [0056] i.e., different nodes can cater to different kinds of applications, which will in turn lead to more disparate traffic profiles & [0058] i.e., “all traffic data are passed as input of the HMMs in order to recognize traffic patterns”…For any input sequence x=[x1, x2,…], the probability of this sequence given each HMM Mi is evaluated, if P(x||Mi) is larger than a given threshold Tmatch, it indicates the traffic profile (i.e., “application state”) corresponding to x) and application characteristics (see Fig. 5 i.e., throughout measurement in bytes/sec (i.e., application characteristics) is used for determining application state & Para’s [0039] i.e., the average traffic in bytes/sec is averaged… large/small traffic settings may be application characteristics of the traffic with respect to the traffic rate bytes/sec measurements, [0052-0053] & [0056]).



McCann determining the application state based on predetermined application characteristics (see Fig. 1 i.e., predetermined application characteristics such as packet size and pack gap are stored & Para’s [0005-0006] i.e., storing timing values and size values (i.e., “predetermined application characteristics”) of a sequence of packets for each of a plurality of application protocol types, [0025] i.e., The embodiments include determining the type of application based on meta-information about the packet flows, [0032-0034] i.e., determine application type from a time series of packet observations [0036-0037] i.e., classification results for test cases belonging to one application class. [0059] i.e., At step 1310, monitoring and storing, by a processor, a plurality of parameters (i.e., “predetermined application characteristics”) are observed for a sequence of packets for each of a plurality of application protocol types. The observed parameters include a discrete value parameter, such as direction of packets, and continuous value parameters, such as the packet size and time interval between packets (i.e., “predetermined application characteristics”). The observed parameters are stored (i.e., “predetermined application characteristics”)…At step 1330, a plurality of values for the parameters are monitored for a new sequence of packets of an unknown application protocol type. At step 1340, the values are applied to each of the trained HMMs. At step 1350, an estimated likelihood that the unknown application protocol type is a respective application protocol type associated with each one of the trained HMM is computed. At step 1360, the unknown application protocol type is classified as one of the application protocol types corresponding to one of the trained HMMs for which a maximum likelihood is computed (i.e., “determining application state”))

(McCann suggests the application state is determined using the Hidden Markov Model (HMM) is valuable to network operators so they can determine which applications their users are using on their network (see’s Para’s [0026] & [0028])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the application state determined based on the state sequence extracted as disclosed in Mermoud to be determined based on the stored predetermined application characteristics which are used by a Hidden Markov Model for determining an application state as disclosed in the teachings of McCann because the motivation lies in McCann that the application state which is determined using the Hidden Markov Model (HMM) is valuable to network operators so they can determine which applications their users are using on their network. 

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mermoud et al. US (2014/0222997) in view of McCann US (2015/0161518) as applied to claim 2 above, and further in view of Ueno et al. US (2008/0319951). 

see Fig. 5 i.e., time-series data & Para’s [0029-0031] i.e., Low-Power and Lossy Networks (LLNs) [0039] i.e., HMM used for time series data which represents average traffic in bytes/sec, [0048-0049] i.e., the techniques herein utilize a probabilistic framework for modeling traffic patterns, thereby accounting for the randomness and unpredictability of LLNs (i.e., “type of network through which the communication traffic flows”), [0051], & [0053] i.e., the HMMs recognize and match patterns even in presence of noise (i.e., noise characteristic parameter such as the communication noise generated over the average traffic rate signal of the time series data is generated by the processor when processing the time series data) & [0066] i.e., HMM used in LLNs).

While Mermoud in view of McCann discloses the time-series data of the communication traffic includes generated noise (see Fig. 5 & Para’s [0039] & [0053]), the combination of Mermoud in view of McCann does not disclose removing the communication noise from the time-series data. However the claim feature would be rendered obvious in view of Ueno et al. US (2008/0319951).

see Fig. 4 & Para [0079] i.e., the training data inputting unit 12 may have a noise removing unit for removing noise from time-series data)

(Ueno suggests normalizing the data after removing the noise (see Fig. 4 i.e., example of waveform after removing noise & Para [0079])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the noise generated in the time-series data of the communication traffic by the processor as disclosed in Mermoud in view of McCann to perform removing the communication noise from the time-series data as disclosed in the teachings of Ueno because the motivation lies in Ueno for completely removing generated communication noise from time-series data and normalizing the data for efficiently obtaining the waveform without noise which results in achieving proper classification for the traffic. 

4.	Claims 3, 5, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mermoud et al. US (2014/0222997) in view of McCann US (2015/0161518) as applied to claim 1 above, and further in view of Olabiyi US (2018/0053093). 

Regarding Claim 3, the combination of Mermoud in view of McCann discloses the traffic analysis apparatus according to claim 1, wherein the processor, when executing the program instructions stored on the memory, applies a hidden Markov model to the time-Mermoud, see Para’s [0052-0053]), applies the hierarchical hidden Markov model to a state sequence estimated based on the hierarchical hidden Markov model, (see Para’s [0039], [0052-0053], & [0055])

groups a plurality of states in a segment having resembling state transition patterns in the state sequence into one group, (see Para’s [0039] i.e., plurality of states Zi applied to traffic patterns, & [0053-0054] i.e., “This example illustrates clearly the very powerful ability of HMMs to recognize and match patterns” (i.e., recognizing or matching similar patterns will “group” a plurality of matching patterns by the Hidden Markov Model (HMM) according to the match. Since the patterns are recognized or matched, they will have resembling state transitions), & [0058])

and assigns one state to the plurality of states grouped into one group (see Para’s [0052] i.e., “Notable, the techniques herein use the well-known Hidden Markov Model (HMM) to model the traffic patterns” (i.e., modeling the traffic patterns will assign a state), [0053] i.e., One can see an HMM as a mathematical function that takes a traffic pattern as input, and yields its “likelihood”, i.e., the probability that it belongs to the class modeled (i.e., “assign state”) by the HMM…HMMs to recognize and match patterns, [0054] i.e., “an HMM is a unified model of these processes, which can be used both for recognizing and classifying them” (i.e., classifying the traffic pattern will assign a state) & [0058])



Olabiyi discloses applying a hierarchical hidden Markov model to the data (see Para [0003] i.e., double layer Hidden Markov Model (HMM) that included a lower layer multi-dimensional Gaussian HMM performing activity recognition and an upper layer multi-dimensional discrete HMM performing anticipation)

applying an upper layer of the hierarchical hidden Markov model to the data for performing anticipation (see Para [0003])

a lower layer of the hierarchical hidden Markov model is applied to the data for performing recognition (see Para [0003])

and assigns one state of the upper layer (see Para [0003] i.e., upper layer multi-dimensional discrete HMM performing anticipation (i.e., assigning a state to the data based on anticipation)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the hierarchical hidden Markov model which includes an upper layer for performing anticipation of the data and a lower layer for performing recognition of the data as 

Regarding Claim 5, the combination of Mermoud in view of McCann, and further in view of Olabiyi discloses the traffic analysis apparatus according claim 3 wherein the processor, when executing the program instructions stored on the memory, updates the hierarchical hidden Markov model, (Mermoud, see Para’s [0058] & [0063] i.e., though notably may continue to update statistical models & McCann, see Para’s [0027] & [0059])  

Regarding Claim 18, the claim is directed towards a method which performs the same claimed steps as the apparatus of claim 3. Therefore claim 18 is rejected as obvious over Mermoud in view of McCann, and further in view of Olabiyi as in claim 3.  

Regarding Claim 20, the claim is directed towards a non-transitory computer-readable medium which performs the same claimed steps as the apparatus of claim 3. Therefore .  

5.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mermoud et al. US (2014/0222997) in view of McCann US (2015/0161518) as and further in view of Olabiyi US (2018/0053093) as applied to claim 3 above, and further in view of Kamei et al. US (2015/0363709). 

Regarding Claim 4,  the combination of Mermoud in view of McCann, and further in view of Olabiyi discloses the traffic analysis apparatus according to claim 3, wherein the hierarchical hidden Markov model includes a continuous hidden Markov model as the lower layer and a discrete hidden Markov model as the upper layer, (Olabiyi, see Para [0003] i.e., double layer Hidden Markov Model (HMM) that included a lower layer (i.e., “continuous”) multi-dimensional Gaussian HMM performing activity recognition and an upper layer multi-dimensional discrete HMM performing anticipation), but does not explicitly teach the continuous hidden Markov model as the lower layer. However the claim feature would be rendered obvious in view of Kamei et al. US (2015/0363709).

Kamei discloses a hierarchical hidden Markov model includes a continuous hidden Markov model as the lower layer and a discrete hidden Markov model as the upper layer (see Para [0005] i.e., continuous HMM during learning and using a discrete type HMM during recognition). 

Kamei suggests continuous HMM is used during learning (see Para [0005])

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the lower layer of the hierarchical hidden Markov model disclosed in Mermoud in view of McCann, and further in view of Olabiyi to be the continuous hidden Markov model as disclosed in Kamei because the motivation lies in Kamei that continuous HMM is used during learning of the data which results in achieving finer granularity in the estimation and classification of the time series data according to the separate layers of the hierarchical hidden Markov model. 

Regarding Claim 19, the claim is directed towards a method which performs the same claimed steps as the apparatus of claim 4. Therefore claim 19 is rejected as obvious over Mermoud in view of McCann, further in view of Olabiyi, and further in view of Kamei as in claim 4.  

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mermoud et al. US (2014/0222997) in view of McCann US (2015/0161518) as applied to claim 1 above, further in view of Shekhar et al. US (2018/0213284), and further in view of Foote et al. USP (6,774,917).  

Regarding Claim 10, the combination of Mermoud in view of McCann discloses the traffic analysis apparatus according claim 1, but does not disclose wherein the processor, when 

Shekhar discloses removes communication noise by using an HMM model (see Para’s [0107] i.e., In some embodiments, a Hidden Markov Model (HMM) filter is employed to remove noise introduced at block 502 & [0121]). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the HMM model disclosed in Mermoud in view of McCann to remove communication noise by using the HMM model disclosed in Shekhar for removing unnecessary noise in the signal for achieving proper application state classification.

The combination of Mermoud in view of McCann, and further in view of Shekhar does not disclose the HMM model that takes into account a state duration time distribution (Explicit-Duration HMM). However the claim feature would be rendered obvious in view of Foote et al. USP (6,774,917).  

Foote discloses the HMM model that takes into account a state duration time distribution (Explicit-Duration HMM), (see Col. 27 lines 15-27 i.e., An advantage of Hidden Markov models is that each state has an implicit or explicit duration model. This adds a factor to the likelihood calculation which penalizes shots of unlikely duration (either too long or too short. This is more useful than a simple maximum-likelihood frame classification because the duration model constrains most adjacent frames to the same state, thus reducing spurious shot boundaries)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the HMM model which removes noise as disclosed in Mermoud in view of McCann, and further in view of Shekhar to use the HMM model that takes into account a state duration time distribution (Explicit-Duration HMM) as disclosed in Foote because the motivation lies in Foote that an advantage of Hidden Markov models is that each state has an explicit duration model which achieves more useful likelihood in the model.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADNAN BAIG/Primary Examiner, Art Unit 2461